Citation Nr: 1036802	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for painful joints.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for bilateral pes planus 
(claimed as flat feet).

4.  Entitlement to service connection for tinea versicolor 
(claimed as a skin condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 30, 1974 to 
September 17, 1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issues of service connection for bilateral pes planus, and 
service connection for tinea versicolor are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The record does not show that the Veteran has been diagnosed 
with a disorder characterized by painful joints.  There is no 
evidence of a current diagnosis relating to the bilateral knees.  
Records show that the Veteran's low spine was injured at work in 
2003, and he has congenital stenosis.  There is no indication his 
bilateral hip osteoarthritis is related to service.

3.  The record does not show that the Veteran has been diagnosed 
with a sleep disorder, or a disorder in which disturbance of 
sleep is a symptom.


CONCLUSIONS OF LAW

1.  Painful joints were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009). 

2.  Sleep disorder was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
December 2004.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in January 2005 and 
March 2005.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a statement of the case (SOC) was 
issued in October 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The RO attempted to 
obtain the Veteran's service treatment records, but were informed 
by the National Personnel Records Center (NPRC) that the records 
were not available, and did not exist in their database.  A 
request for service treatment records from the Veteran resulted 
in enlistment and discharge evaluations being added to the claims 
file.  The Veteran did not seek VA treatment; however, his Social 
Security Disability (SSD) records were obtained and associated 
with the claims file.  

VA need not conduct an examination with respect to the service 
connection claims (regarding painful joints or a sleep disorder) 
on appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (emphasis added), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case, as the claims file does not contain evidence of a disorder 
that manifests in symptoms of painful joints, and the claims file 
does not contain evidence of a diagnosis of a sleep disorder.  
Additionally, there is no evidence of recurrent symptoms of 
either disability.  There is a notation for one request for 
Ambien (near his hip surgery date, which was almost 30 years 
after service), and a statement from the Veteran that he has 
taken Tylenol PM at times.  Also, the Veteran has indicated that 
he had sleep disturbance in service because he had not become 
accustomed to the schedule, which was again over 30 years ago.  
Although the Veteran marked that he had (or had had at some 
point) frequent trouble sleeping and swollen or painful joints on 
his separation examination, there was a notation from the 
examiner that he had experienced no significant illness or injury 
since induction.  Therefore, a VA examination to evaluate these 
claimed disabilities is not warranted.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, direct service connection for a disability 
on the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
arthritis, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection my 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Court has also held that VA's "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a Veteran wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009).

The United States Court of Appeals for Veteran's Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Factual Background and Analysis

The Veteran filed a claim for service connection for painful 
joints and service connection for a sleep disorder in December 
2004.  As noted in the introduction, the Veteran served for a 
period of 15 days.  

The Veteran contends that in his short time on active duty he 
acquired a series of problems with his feet, skin, knee joints 
and sleeping.  He stated he had sleeping problems since coming 
off active duty because he would stay up late talking to the dorm 
guards while on active duty, and would only sleep an average of 
three hours a night.  He then indicated that he now has to take 
Tylenol PM every night in order to go to sleep.  Regarding his 
painful joints claim, he noted that he fell on his knees during 
active duty and he now has pain and swelling in his joints.  He 
stated that he has not sought medical treatment over years due to 
costs, and would self-medicate.

In a March 2005 response to a request for service treatment 
records, the National Personnel Records Center (NPRC) informed 
the RO that after an extensive and thorough search of the 
records, they were unable to locate the Veteran's records.  NPRC 
concluded that the records did not exist, or that NPRC did not 
have them, and that further efforts to try and locate them would 
be futile.  

Following receipt of the NPRC memorandum, the RO in March 2005, 
issued a statement outlining their attempts to locate the 
Veteran's records, with a formal determination that the Veteran's 
records were unavailable.  The RO then requested that the Veteran 
provide any service treatment records he might have in his 
possession.  The Veteran supplied his induction and separation 
evaluations.

On his March 1974 report of medical history, the Veteran noted 
that he had chronic or frequent colds, but was otherwise healthy.  
On the March 1974 enlistment physical examination report, the 
examiner noted normal upper and lower extremities, and there was 
no indication of a sleep disorder.  However, fifteen days later, 
on his separation report of medical history, the Veteran 
indicated he had swollen or painful joints, chronic or frequent 
colds, skin disease, foot trouble, frequent trouble sleeping, and 
cramps in his legs.  The basis for the separation was noted to be 
"39-10 drugs".  His DD 214 provides his discharge code as AFM 
39-10 (SPD JGZ).  The separation examiner noted that the Veteran 
had not experienced a significant illness or injury since 
induction.  The Veteran was cleared medically for separation.   

The only available treatment records in the claims file are from 
the Veteran's claim for SSD, which he received for osteoarthritis 
and disorders of the back.  The records show that sometime before 
May 1, 2003, the Veteran injured his back on the job.  He 
apparently reinjured the back in September 2003.  The records 
also show that he developed osteoarthritis of both hips and had a 
total hip replacement in June 2003.  The SSD records do not date 
prior to 2003.  During his post-operative visit, following a 
total hip replacement, the Veteran requested Ambien for sleep.

On his notice of disagreement, the Veteran indicated he had been 
diagnosed with osteoarthritis, and he felt that the pain he felt 
in service was an early indication of osteoarthritis.  He also 
stated that he felt his sleep disorder began because of the lack 
of sleep obtained when first entering training odd hours, as he 
would have to wake up so early to train.

The Board notes, as indicated above, that the Veteran does not 
meet the 90 days of service required for presumptive service 
connection for degenerative arthritis; therefore, it must be 
established that the Veteran developed chronic painful joints in 
service.  As previously stated, for the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  

Regarding the Veteran's claim for service connection for painful 
joints, the Board notes that on his application where he 
requested service connection for painful joints, he indicated 
that his knees were injured in service.  There is no indication 
of complaints of, or treatment for a knee condition in the claims 
file.  He indicated that he has been diagnosed with 
osteoarthritis, but he did not state which joints were affected.  
The available treatment records provided by the SSA reflect only 
treatment of the back and hips, not the knees.  The records show 
that the Veteran has osteoarthritis of his hips, and he had a 
total left hip replacement in 2003.  The Board does not have 
access to any additional treatment records as the Veteran did not 
provide requested information regarding any treatment he may have 
had in the past (prior to 2003) for his claimed disabilities.  In 
fact, the Veteran indicated in his substantive appeal that he had 
not received medical treatment for his claimed disabilities in 
service.  Additionally, there is no indication in the record of a 
diagnosis of a disorder that manifests in painful joints (such as 
rheumatoid arthritis, lupus, etc.).  As the Veteran only served 
for 15 days, and the report of medical history noted that he had 
not suffered any significant illness or injury since induction, 
and there is no diagnosis of a knee condition or a disorder that 
manifests in painful joints, service connection for painful 
joints is not warranted.

Regarding the Veteran's claim for service connection for a 
sleeping disorder, the Board notes that he described staying up 
late during service to talk to the guards that were on duty at 
the dorm, and sleeping odd hours because of training.  He felt 
that after his fifteen days of only sleeping a few hours has 
affected him to the point that for the past 30 years he has had 
to take Tylenol PM every night to fall asleep.  Again, although 
he indicated he never sought medical treatment for his condition, 
the record does show that while receiving medical treatment for 
his hip condition he requested Ambien for sleep.  He requested 
this sleep aid days after having a total left hip replacement, 
which may have made sleeping difficult.  The Board does not have 
access to any additional treatment records as the Veteran did not 
provide requested information regarding any treatment he may have 
had for his claimed disabilities, and the notation regarding 
Ambien was received through SSD records.  There is no indication 
from the available medical records, or from the Veteran, that he 
has been diagnosed with a sleep disorder.  As the Veteran only 
served for 15 days, the discharge examination noted that he had 
not suffered any significant illness or injury since induction, 
and there is no diagnosis of a sleep disorder, service connection 
for a sleep disorder is not warranted.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced, such as 
pain or sleeplessness.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan, supra (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)  Here the Board finds that the 
Veteran is not credible.  The Veteran has indicated that he has 
not sought medical treatment for his claimed disabilities due to 
a lack of money and medical insurance; however, there is an 
indication in the record that he has sought treatment for some 
ailments.  The Board has access to limited treatment records 
through the SSD claim records, but nothing prior to 2003, nearly 
30 years after he was discharged from service.  The Board also 
finds the Veteran's statements that he developed a sleep disorder 
from staying up late for his fifteen days of active duty to be 
incredible and far-fetched.  

For the foregoing reasons, the claim for service connection for 
painful joint and a sleep disorder must be denied. In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

ORDER

Entitlement to service connection for painful joints is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

As noted above, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (emphasis added), in disability compensation (service 
connection) claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

The Veteran has filed claims for service connection for bilateral 
pes planus and service connection for tinea versicolor.  On the 
Veteran's induction examination he was noted to have bilateral 
pes planus.  He states that they became more painful during his 
15 days of service, and that his feet continue to bother him to 
this day.  Although there is no indication that he currently has 
bilateral pes planus, following McLendon, the Veteran should be 
afforded a VA nexus examination to determine if his pes planus 
was aggravated by his time in service.

Likewise, on his separation examination, the Veteran indicated 
that he suffered from a skin condition.  On statements submitted 
to the RO, the Veteran noted that his skin was red and itchy 
during service and that the pigmentation began to change.  A 
North Carolina Disability Determination Services report diagnosed 
the Veteran with tinea versicolor.  As the Veteran has indicated 
that his skin condition began in service, and he currently has a 
diagnosis of tinea versicolor, the Veteran should be afforded a 
VA nexus examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all medical 
care providers, VA and non-VA who treated the 
Veteran for pes planus or skin conditions 
since service.  After the Veteran has signed 
the appropriate releases, those records not 
already on file should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records are 
associated with the claims file, or the time 
period for the Veteran's response has 
expired, the AMC/RO should arrange for the 
Veteran to undergo a VA feet examination to 
be performed by an orthopedist.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

Following a review of the claims file, and an 
evaluation of the Veteran, the physician 
should provide an opinion as to whether the 
Veteran's bilateral pes planus was at least 
as likely as not (50 percent probability or 
greater) aggravated by service.  

Defensible reasons and bases are to be 
provided with the opinion.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

3.  After all available records are 
associated with the claims file, or the time 
period for the Veteran's response has 
expired, the AMC/RO should arrange for the 
Veteran to undergo a VA skin examination to 
be performed by a physician.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder and a 
copy of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Following a review of the claims file, and an 
evaluation of the Veteran the examiner should 
provide an opinion as to whether the Veteran 
has any current skin condition, to include 
tinea versicolor, and, if so, whether it is 
at least as likely as not (50 percent 
probability or greater) that the condition 
was incurred in or aggravated by service.  

Defensible reasons and bases are to be 
provided with the opinion.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
file.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, the 
service connection claims should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


